SULLIVAN, J.
This action was brought to restrain the city of -Payette, its officers and agents, from constructing sidewalks and curbs as proposed in Ordinances Nos. 240 and 246, passed by said city. On filing the complaint the court granted a temporary restraining order and thereafter the city moved to have said order set aside, and after a hearing the motion was granted and the temporary injunction dissolved. This appeal is from the order dissolving said injunction.
The main contention of appellant is that the ordinance of intention did not state the names of the streets and alleys to be improved, and counsel contend that under sec. 2238, as amended by chap. 81, Sess. Laws 1911, p. 268, it was necessary to state in the ordinance of intention the names of the streets, alleys, etc., that were intended to be improved. Said section provides, among other things, as follows:
“4. The City Council or Trustees shall, before or during the grading, paving, or other improvement of any street or alley, the cost of which is to be levied and assessed upon the property benefited, first pass at a regular or special meeting, a resolution or ordinance declaring its intention to make such improvement, and stating in such resolution or ordinance the name of the street or alley to be improved, the points between which said improvement is to be made, the general character of the proposed improvement, and the estimate of the cost of the same, and that the cost of the same is to be assessed against the property abutting, fronting, *283contiguous or tributary (and included in the assessment district herein provided) on such street proposed to be improved, and shall fix the time, not less than ten (10) days in which protests against said proposed improvement may be filed in the office of the City clerk.”
Said ordinance of intention is in part as follows:
“Be it ordained by the Mayor and Council of the City of Payette, Idaho:
“Section 1. That notice is hereby given that it is the intention of the City of Payette, Idaho, by its Mayor and Council to create a local improvement district to be known as Local Sidewalk and Curbing Improvement District No. 1, of the City of Payette, for the purpose of building sidewalks and placing curbing within the territory embraced within said District, to wit:
“Beginning at the intersection of 3rd Ave. A and Sixth St., thence east along the center line of 3rd Ave. S. 1250 feet,” etc.
The ordinance then prescribes the exterior boundaries of said improvement district and thereafter proceeds to give the number of blocks and all lots within said improvement district to be affected by said improvements.
The question then directly presented is whether the ordinance is a substantial compliance with that provision of the statute above quoted which declares that the resolution or ordinance shall give the names of the streets and alleys to be improved.
The ordinance in question gave the exterior boundaries of the district by metes and bounds along certain streets and alleys and in addition thereto gave the numbers of each block and lot to be affected by said improvement. The lot owner certainly could not be misled by not having the streets and alleys named, as the same thing was substantially accomplished by giving the exterior boundaries of the district, and the numbers of the lots and blocks within the district. Said Ordinance No. 240 conforms to the law in regard to the beginning of sidewalking and curbing and the ending of the same upon each street, since it asserts that the sidewalk and *284curbing is to be laid on every street included within said exterior boundaries. The beginning of the work on each street would be at a point where it is intersected by one boundary line and the termination, and ending of each would be at the boundary line where the street is intersected at the other end of the tract. The general character of the improvement is stated to be “sidewalk and' curb,” and the cost of the same is stated as ten cents per square foot, and the assessment is to be made against the property abutting, fronting, contiguous and tributary to such improvement.
We think the ordinance is a substantial compliance with the law. The test as to whether the notice of intention complies with the law is whether it furnishes an effective op-. portunity to be heard and gives reasonable notice thereof to those interested; in other words, gives to all a fair opportunity to protest and be heard.
It is apparent from the allegations of the complaint that the people understood what streets and alleys' were to be improved and that they had an opportunity to present a protest, which they were authorized to do under the law. It is alleged in the complaint that 102 other property owners, aside from the plaintiff, protested, and said protests were overruled and Ordinance No. 246 was passed by a vote of the required number of eouncilmen. The petitioner has certainly had his opportunity to protest against the establishment of said improvement district, since he admits that he received notice and filed his protest. He certainly has not been damaged by any defect in said ordinance of intention.'
Ordinance No. 246 substantially complies with the law in regard to the creation of improvement districts. This ordinance properly names the district, provides the kind and nature of the improvements, that the cost and expense thereof shall be assessed and taxed upon all property in said improvement district and the proportion of its assessment to be borne by the property. It names every street and says exactly where the sidewalking and curbing are to be laid, and specifies the material of which same is to be composed. Said ordinance provides that the council shall make the assess*285ments in proportion to the benefits to be derived, and if they fail to do that, the party injured has his remedy.
We therefore conclude that said ordinances are in substantial compliance with the provisions of the law.
After a careful consideration of other questions raised on this appeal, we are satisfied that the court did not err in the dissolution of said restraining order. The action of the court in that regard must therefore be affirmed and it is so ordered, with costs in favor of respondent.
Ailshie, C. J., concurs.
Petition for rehearing denied.